DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 3/17/2021 under AFCP 2.0 have been received and entered. Claims 1 and 11 have been amended. Claims 9-10 and 19-20 have been cancelled. Claims 1-8 and 11-18 are pending in the application.
Applicant’s remark has been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-8 and 11-18 are allowable over the prior art of record because the amendment filed by the applicant on 3/17/2021 included limitations that overcome the rejections in the record. The closest prior art, Ylonen (US 20150222604) discloses a software business management system for visualization and measuring assets (figures 1, 29 and 35 A), a discovery tool (figures 35A, 37) installable on one or more organization servers (figures 35A, 37 associated with pars 0390-0392), accessing and identifying a plurality of organization applications and perform monitor and collection organization application data (figure 37 associated with pars 0390-0392 and 0972); integration engine configured to convert or translate the organization application data into universal data comprising  a common format and storing data (pars 0301, 0314-0315, 0385 and 05453, converted to XLM over TCP/IP); an analytical engine configured to access the external data and analyze the universal data to output insights related to the plurality of organization applications (pars 0229 associated with 0490, 0722).  However, none of 0the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation   in combination of the amended claimed invention as recited in the claims 1 and 11.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Ylonen (US 9515999) discloses automated access, key, certificate, and credential management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






	/BRYAN BUI/               Primary Examiner, Art Unit 2865